DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Huitema US4449416.
Claim 1.  A transmission comprising a first shifter shaft (shaft of 116 and/or 88), a first shifter element (58) associated to the first shifter 5shaft and arranged for movement in an axial direction of the first shifter shaft for actuating a first set of gears (24/26; and/or 28/30), a second shifter shaft (100) and a second shifter element (60) associated to the second shifter shaft and arranged for movement in an axial direction of the second shifter shaft for actuating a second set of gears (32/34 and/or 36/38), wherein one (shaft of 116 and/or 88) of said first and second shifter shafts is hollow (hollow at portion of shaft within 116) and the other (100) of said first and second 10shifter shafts is partly arranged coaxially inside the hollow shaft.  
Claim 2.  The transmission according to claim 1, wherein at least one of the shifter shafts is provided with outer threads (outer threads of 98 or 100) and connected via the threads to its shifter element, the shifter element having inner threads (inner threads of 90 or 92) corresponding to the threads of the 15shaft such that the element is actuated upon rotation of the shaft when in use.  
Claim 3.  The transmission according to claim 1, wherein the shifter shafts are provided with outer threads (outer threads at 98 and 100) and connected via the outer threads to the shifter elements, respectively, and wherein the shifter elements have corresponding inner 20threads (inner threads of 90 and 92) such that the shifter elements are actuated upon rotation of the shafts when in use.  
Claim 4.  The transmission according to claim 2, further comprising at least one electric motor (M) for rotating at least one of the shafts.  
Claim 5.  The transmission according to claim 4, wherein the electric motor is connected to the shafts via an actuator (110), the actuator having two operating positions (e.g., 0 degrees of rotation; and 90 degrees of rotation… or any other rotational position), wherein in a first of these positions the electric motor is connected to one of the shafts and in a second position to the other shaft (noting that a positive recitation requiring two “connected” positions does not necessitate other --disconnected-- positions such that the constant connection of the prior art motor to both shafts in all positions reads on the claim as currently written).   
Claim 7.  The transmission according to claim 2, further comprising one electric 35motor for each shaft (in that the prior art motor M is for each shaft at the same time, noting --two motors-- are not expressly claimed).  
Claim 8.  The transmission according to claim 1, wherein the shifter element is a shifter fork (see written description of “shift forks”).  
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments that the 7/15/2022 amendment has overcome the prior art have been fully considered but they are not persuasive.  The prior art suggests the currently amended claims as is detailed in the reworded rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658